59 N.Y.2d 748 (1983)
Edward Bailey, as Administrator of The Estate of Cora Bailey, Deceased, Appellant,
v.
North Shore University Hospital, Defendant, and William Sherbany, Respondent.
Court of Appeals of the State of New York.
Decided May 10, 1983.
Gregory Peck for appellant.
Beth A. Banett for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, FUCHSBERG, MEYER and SIMONS. Taking no part: Judge WACHTLER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (91 AD2d 967).